



    

Exhibit 10.5
[logo1.jpg]

--------------------------------------------------------------------------------

 





October 20, 2014


Mr. David M. Shaffer
<Address>
<City, State, Zip Code>


Re: Appointment as President and Chief Operating Officer of EnerSys
Dear Dave:
As has been previously discussed with you, we are pleased to offer you the
position of President and Chief Operating Officer (collectively,
the “Positions”) of EnerSys (the “Company”). Your employment in the Positions
will be at-will and will be subject to the terms and conditions of this letter
agreement.
1.    Title. You will serve as the Company’s President and Chief Operating
Officer and, in such capacity, will report directly to the Company’s Chief
Executive Officer (the “CEO”). In addition, you will have such duties and
responsibilities that are commensurate with the Positions, as determined from
time-to-time by the CEO.
2.    Nature of Employment; Time Commitment. Your employment in the Positions
will commence effective as of November 1, 2014 (the “Effective Date”). So long
as you are employed by the Company, you shall devote substantially all of your
business time and energy and your best efforts to the performance of your duties
as an employee of the Company and shall faithfully and diligently serve the
Company in accordance with this letter agreement and the guidelines, policies
and procedures of the Company as in effect from time-to-time. This obligation,
however, shall not preclude you from engaging in appropriate civic, charitable
or religious activities or, with the consent of the Company’s CEO and in
compliance with the Company’s policies, from serving on the boards of directors
of companies that are not competitors to the Company, as long as such activities
do not materially interfere or conflict with your responsibilities to, or your
ability to perform your duties of employment for, the Company.



--------------------------------------------------------------------------------





    

3.    Compensation; Benefits. During your employment with the Company:
(a)    Base Salary. The Company shall pay you an annual base salary of
$460,000.00, subject to annual review and adjustment by the Compensation
Committee of the Board (the “Compensation Committee”).
(b)    MIP. You will be eligible to participate in the EnerSys Management
Incentive Plan as such plan may be in effect from time-to-time.
(c)    Reimbursement of Business Expenses. You will be reimbursed for reasonable
customary and necessary out-of-pocket business expenses in accordance with the
rules and policies of the Company as in effect from time-to-time.
(d)    Reimbursement of Certain Relocation Expenses. The Company will reimburse
you reasonable amounts, approved by the Company in advance, that you are
required to pay to ship personal effects from your residence in Switzerland to
Pennsylvania, provided that you submit receipts documenting these expenses.
(e)    Benefits. You will receive medical, fringe and related employee benefits
made generally available to eligible members of senior management of the Company
based in the United States in accordance with, and subject to, plan terms and
documents (and conditions thereof) as in effect from time-to-time.
(f)    Equity-Based Awards. Subject to approval of the Board or the Compensation
Committee, you will be eligible to receive equity-based awards subject to the
terms and conditions of the Company’s applicable equity incentive plan as may be
in effect at the time of grant, and an agreement between you and the Company in
the form approved by the Board or the Compensation Committee.
4.    Swiss Contract Acknowledgment. You hereby acknowledge and agree that:
(a)    you are a party to a certain letter agreement, dated January 21, 2013,
with the Company (the “Swiss Letter Agreement”), and to a certain employment
contract, dated January 21, 2013, with the Company’s affiliate, EH Europe GmbH
(the “Swiss Employment Contract” and together with the Swiss Letter Agreement,
collectively, the “Swiss Employment Agreement”); and
(b)    your employment with EH Europe GmbH and the Term (as defined in the Swiss
Letter Agreement) shall automatically terminate effective as of the close of
business on the day immediately preceding the Effective Date, and, at such time
(including, but not limited to, Section 3 of the Swiss Letter Agreement), the
Swiss Employment Agreement shall forthwith become void and have no further force
or effect, except for (i) the provisions of Section 2(f) of the Swiss Letter
Agreement (pertaining to tax return preparation and tax equalization in
connection with your employment with EH Europe GmbH during the Term) and, to the
extent necessary to effectuate



--------------------------------------------------------------------------------





    

such Section 2(f), Sections 5, 6 and 7 of the Swiss Letter Agreement and
(ii) the provisions of Sections 5, 6 and 8 and the first sentence of Section 9
of the Swiss Employment Contract which, by their terms, relate to post-Term
rights or obligations, all of which provisions shall survive such termination
and remain in full force and effect in accordance with their respective terms.
5.    Termination: Either party can terminate your employment with the Company
at any time for any reason or no reason upon giving the other party advance
written notice of termination. In the event of such termination, you shall
receive (a) all accrued unpaid base salary through the date of termination,
(b) reimbursement of expenses through the date of termination and reimbursable
pursuant to Section 5(c) above (provided that reimbursement is requested and
properly documented within 60 days of termination), and (c) medical and related
employee benefits pursuant to plan terms and conditions and as otherwise
required pursuant to applicable law.
6.    Miscellaneous.
(a)    This letter agreement contains the entire understanding and agreement
between you and the Company with respect to your employment in the Positions,
except for (i) a certain severance benefits letter agreement, dated June 7,
2013, between you and the Company with respect to certain severance and
termination benefits and (ii) the award agreements between you and the Company
executed pursuant to the respective Equity Incentive Plans (as hereinafter
defined in this Section 7(a)). Except as set forth herein, this letter agreement
supersedes any previous oral and written negotiations, agreements, commitments
and writings, except that the “Noncompetition,” “Wrongful Solicitation” and
“Confidentiality/Specific Performance” sections in the EnerSys 2004 Equity
Incentive Plan, the EnerSys 2006 Equity Incentive Plan, the EnerSys 2010 Equity
Incentive Plan (collectively, the “Equity Incentive Plans”) and award agreements
between you and the Company thereunder shall survive the execution of this
letter agreement.
(b)    This letter agreement may not be modified in any manner, except by an
instrument in writing and signed by the parties.
(c)    This letter agreement shall be binding upon and inure to the benefit of
you and your heirs and beneficiaries, and it shall be binding upon and inure to
the benefit of the Company and its successors and assigns.
(d)    This letter agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.



--------------------------------------------------------------------------------





    

(e)    This letter agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
choice of law or conflicts of law rules and laws of such jurisdiction.
(f)    You agree that any action brought to enforce this letter agreement, or to
test the enforceability of any of its provisions, shall be brought exclusively
in either the United States District Court of the Eastern District of
Pennsylvania or the Court of Common Pleas of Berks County. You hereby
voluntarily consent to personal jurisdiction in the Commonwealth of Pennsylvania
and waive any right you may otherwise have to contest the assertion of
jurisdiction over you in Pennsylvania.
7.    Acceptance of Employment. If you are in agreement with the terms and
conditions of this letter agreement, please sign this letter agreement where
indicated below.
ENERSYS DELAWARE INC.




By    /s/ Richard W. Zuidema    
Name:    Richard W. Zuidema
    Title:    President




I have read and understood this letter agreement and hereby acknowledge, accept
and agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.




/s/ David M. Shaffer    
David M. Shaffer

Dated: October 20, 2014    



